Title: To John Adams from Cotton Tufts, 5 July 1783
From: Tufts, Cotton
To: Adams, John


          Boston July 5. 1783
          Yesterday Our Independance was celebrated in a decent yet joyful Manner—a solid Joy possessed every Heart, none of those Wildnesses which are often seen even in high Life and too often mark the Rabble on such occasions were any where seen on this Day— The Genl Court had previously agreed to meet and render publick Thanks to the supreme Disposer of all Events, not only for the Blessing of Independance but for the Cessation of Hostilities & the Advantageous Peace held out in the Prelimy Articles and a definitive Treaty of which we have Reason shortly to expect—. Dr. Cooper our present Chaplain was requested to lead in the Devotions of the Day, We repaired to his Church preceded by the Artillery Company of this Town with a Band of Musick the Genl Court followed in procession to the Church where seats were assigned the Members— The Meeting was opened by a Short Address from the Doctor., a Psalm was sung after which he made an Excellent Prayer An Anthem closed the Solemnity—after which an Oration was delivered by Dr. Warren on the Principles of our Revolution and of Commonwealths the of Republics—shewing that Virtue is the actuating Spirit—that must move & animate the whole and without wch. Republics must fall— After the Performancs were ended The Genl Court were escorted by the Artillery Co. to the Senate Chamber, where a Cold Collation was provided, where the Citizen & the Legislator mixed, regaled themselves Drank their Toasts and so Retired— The Senate returned to their Deliberations at 4°C PM— And the Day ended with Peace & Joy
        